Name: Commission Regulation (EEC) No 2081/90 of 20 July 1990 fixing for the 1990/91 marketing year the minimum price to be paid to producers for dried plums and the amount of production aid for prunes
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  economic policy
 Date Published: nan

 No L 190/22 Official Journal of the European Communities 21 . 7 . 90 COMMISSION REGULATION (EEC) No 2081/90 of 20 July 1990 fixing for the 1990/91 marketing year the minimum price to be paid to producers for dried plums and the amount of production aid for prunes Whereas Commission Regulation (EEC) No 784/90 of 29 March 1 990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year ^ lays down the list of prices and amounts to be divided by the reducing coefficient of 1,001712 within the framework of the system for the automatic dismantlement of negative monetary compensatory amounts ; whereas the prices and amounts fixed in ecus by the Commission for the 1990/91 marketing year must take account of the ensuing reduction ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 202/90 (2), and in particular Articles 4 (4) and 5 (5) thereof, Whereas Council Regulation (EEC) No 1 206/90 (3) lays down general rules for the system of production aid for processed fruit and vegetables ; Whereas, under Article 4 ( 1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is to be determined on the basis of, firstly, the minimum price applying during the previous marketing year, secondly, the movement of basic prices in the fruit and vegetable sector, and thirdly, the need to ensure the normal marke ­ ting of fresh products for the various uses, including supply of the processing industry ; Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid tq products and the difference between the cost of the raw material in the Community and in the major competing third countries ; Whereas the minimum price to be paid to producers in Spain and the production aid for the products obtained are to be determined as provided for in Article 1 1 8 of the Act of Accession ; whereas the representative period for determining the minimum price is laid down in Council Regulation (EEC) No 461 /86 of 25 February 1986 laying down, on account of the accession of Spain and Portugal, rules on the production aid system in respect of processed fruit and vegetables (4) ; whereas as a consequence of Article 1 (2) of that Regulation no production aid is to be paid during the transitional period for prunes obtained from dried plums from Portugal ; Article 1 For the marketing year 1990/91 : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for dried plums derived from prunes d'Ente ; and (b) the production aid referred to in Article 5 of the same Regulation for prunes ready to be offered for human consumption ; Shall be as set out in the Annex. Article 2 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities.(') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 119, 11 . 5. 1990, p. 66. (3) OJ No L 119, 11 . 5. 1990, p. 74. (4) OJ No L 53, 1 . 3 . 1986, p. 15 . 0 OJ No L 83, 30. 3 . 1990, p. 102. No L 190/2321 . 7. 90 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 190/24 Official Journal of the European Communities 21 . 7. 90 ANNEX Minimum price to be paid to producers Product ECU/100 kg net, ex producer for products grown in Spain Portugal Other Member States Prunes d'Ente of the size category corres ­ ponding to 66 fruit per 500 grams 147,840  158,403 Production aid Product ECU/100 kg net, for products obtained from raw materials grown in Spain Portugal OtherMember States Dried plums derived from prunes d'Ente of the size category corresponding to 66 fruit per 500 grams 52,206  62,240